Title: To John Adams from John Trumbull, 6 August 1800
From: Trumbull, John
To: Adams, John



Sir
Hartford August 6th: 1800.

Your Friends in this Town were exceedingly disappointed, that they had not the pleasure of seeing You on your return from Philadelphia, but supposed that an Inclination to view a part of Connecticut in which You had not before travelled, & visit the State of Rhode Island, induced You to vary your accustomed route.
A report has since been triumphantly circulated, that You changed the course of your Journey by the advice of a certain Gentleman at Newhaven, & in consequence of the information he gave You concerning the present disposition of the People in this City—For myself I should have paid no attention to the story, and acknowlege that I give You the trouble of reading this letter, more in compliance with the request of others, than from any doubts or feelings of my own.
You doubtless recollect that at Newhaven, You had a visit (probably unexpected) from a Gentleman of great public notoriety, who joins to all the sublime loquacity of modern Eloquence, that inestimable antient ornament of defence, the Murus aheneus of Horace, Nullâ pallescere culpâ.
If we are to believe the Reports coming from himself, & circulated by the Party, whom he now affects to aid & influence, he was then so animated by the overflowings of Patriotism & Friendship, as to inform You not only of all that had been thought & said, but of all that might, could, would, should, or ought, or ought not, or never would be, thought or said, against the President of the United States—& to conclude by asserting that the People of Hartford were wholly governed by four or five men, some of whom were lately arrived from the seat of government, all, decided Partizans of the Ci-devant Secretary of State—that You would at best be received here with the most pointed neglect, & might be happy to avoid personal insult & abuse—
That You received these Advices with cordial gratitude, & immediately shaped your course for New London.
I know not (for I was not in his company when he was last here) that He has asserted all  these Particulars—but I know that all this, & more has been asserted by Persons in his confidence, from the accounts he has given them of this interview & conversation. I ought perhaps in justice to add, that he now declares himself the proselyte of your virtues, and even in some degree of your talents, & believes You almost as good a friend to the Rights of Man, as himself.
I will proceed no farther, least You should think me imitating the gentleman to whom I have alluded & turning volunteer spy & Intelligencer.
In fact, had You given Hartford the honour of a visit, You would have been met from all parties, with more than usual marks of attention & respect. Many were desirous of convincing You, that they did not consider the President’s exertion of his constitutional right of displacing a subordinate Executive Officer, as a matter of national concern, that while they felt no dissatisfaction at the conduct of Administration in Public & consequential measures, no minuter clamours could shake their confidence, & that of the propriety, or necessity of the measure, they pretended not at that time to be possessed of the evidence, or the right which could enable them to judge or decide.
I have only to add, that I request You to excuse this letter, for the reason I have already mentioned—& that I trust You will need no assurance of the affectionate Respect with which I have the Honour to be, / Your most Obedt. Servt.
John Trumbull